DETAILED ACTION
	This action is responsive to 08/23/2021.
	Claims 1-7 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a touch display device and a method of manufacturing the same by reducing a taper angle of an end portion of a sealing film (encapsulation layer or film) without increasing cost, to more effectively prevent disconnection of routing wire of a touch panel disposed on the sealing film.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 8 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A display device comprising: a substrate; a light emitting element positioned on the substrate; a terminal positioned on the substrate; a sealing film including a first inorganic insulating film and a second inorganic insulating film, and covering the light emitting element and the terminal; a touch sensor including a touch electrode positioned on the sealing film; and a wiring connecting the touch electrode with the terminal, wherein an end portion of the first inorganic insulating film and an end portion of the second inorganic insulating film have a first area and a second area, the first area and the second area continuously form an outermost border of the sealing film, the first area has a first taper shape having a first taper angle, a thickness of the first taper shape decreasing as the first taper shape goes to a side of the terminal, the second area has a second taper shape having a second taper angle, a thickness of the second taper shape decreasing as the second taper shape goes to the side of the terminal, the second taper angle is larger than the first taper angle, and the wiring overlaps the first area.”
Representative prior art of record includes Jin et al. (US Patent 10,431,637 B2, US Pub. 2018/0053810), which teaches a touch display panel having a thin film encapsulation layer that extends to a non-display region in a slope, the slope reducing a thickness of the thin film encapsulation layer gradually, therefore, a touch line disposed on the encapsulation layer in the non-display region does not need to go across a very high step or very great slope when the touch line is connected with touch electrodes in the display area and a touch pad in a pad area via the thin region, thereby avoiding fracture of the touch line and improving reliability of signal transmission. However, Jin et al. fails to teach that first and second inorganic encapsulation films (42a, 42b-see fig. 8) have first and second tapered portions as recited in the underlined portions of claim 8 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627